On Motion for Rehearing.
WILLIAMS, Justice.
The stipulation with respect to agency mentioned in the concluding paragraph of the original opinion was entirely overlooked at that time.
It is deemed unnecessary to add to the facts and circumstances than as already stated. In this action based on an active trespass allegedly committed in Bowie County, Texas, we are of the opinión that the alleged facts and circumstances herein-before detailed are sufficient in the absence of any evidence to the contrary to make a prima facie case of active negligence as alleged, sufficient to sustain venue in Bowie County, Texas. As stated in Jarvis-Tull Co. v. Williams, Tex.Civ.App., 114 S.W.2d 1218, 1220, “At most, it [evidence] was only necessary -to show a -probable recovery.” “Whether or not plaintiff had made out a prima facie case was a question of law, to-be determined upon the assumption that plaintiff’s evidence was true, and the inferences most favorable to plaintiff, which his. evidence would reasonably bear, must be .indulged.” Farley v. Nix, Tex.Civ.App., 199 S.W.2d 670, 671. See also Traylor v. Brentzel, Tex.Civ.App., 218 S.W.2d 261; Straus-Bodenheimer Co. v. Marshall, Tex.Civ.App., 91 S.W.2d 865.
For the reasons above stated, appellant’s-motion for re-hearing is granted, the decree formerly entered affirming this cause is set aside, and the judgment of the lower court is reversed, and judgment now rendered that the plea of privilege urged by T. C. Collins bfe in all things overruled and venue shall rest in Bowie County, Texas.